Citation Nr: 1438426	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-31 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran had active service in the United States Army from March 1978 to June 1980. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating action issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a right knee disability, which he asserts had its onset during service as a result of an injury.  He has provided some evidence of both an incident in service along with complaints of continued problems since then, which requires further explanation or development.

Service treatment records confirm the Veteran was treated for an episode of right knee pain in October 1979 that was initially attributed to chondromalacia.  However another entry, dated about a week later, noted an improvement in symptoms and a clinical assessment of rule out chondromalacia.  See Service Treatment Records dated October 15, 1979, October 19, 1979, and October 22, 1979.  

The earliest post-service medical evidence of right knee problems is found in a VA examination report dated in August 1996, when the Veteran reported a medical history of right knee strain in 1978.  Additionally, in an April 1998 VA General Medical examination report, the Veteran reported hitting his right knee on a tank, and that he has pain in the knee in cold weather and when it is bent for more than 10 or 20 minutes. Presently, he has right knee degeneration, patella tendonopathy, unfused apophysis anterior to the proximal tibia, diagnosed on VA examination in September 2010.  At that time the examiner acknowledged the Veteran's in-service right knee injury, including the notation of chondromalacia, but ultimately concluded that since the Veteran had not been seen for right knee complaints until 2009, it was less likely than not that his current right knee condition was due to or related to military service.  

In this case, the Board does not find this medical opinion to be adequate.  Although the VA examiner indicated a full review of all medical evidence of record and discussed a rationale citing to relevant medical history, the report reflects that he overlooked pertinent medical records which document the Veteran's history of post-service knee complaints in VA examinations in 1996 and 1998 which the Veteran related to service.  As a result his opinion is based, in large part, on the erroneous conclusion that the Veteran's first complained of his right knee almost 30 years after service discharge in 1980.  This error is significant because it directly impacts a major premise of the opinion; a premise relied upon in analyzing the likelihood that the Veteran had continuing right knee problems since service and his problems therein.  Medical opinions based on an incomplete or inaccurate factual premise are not probative.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In this case, given the examiner's failure to fully address the evidence as documented in the Veteran's claims file, he was not informed of all the relevant facts when he rendered his opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).

For this reason, an additional VA examination would be helpful in this case.  The Board emphasizes that the Veteran is competent to report the onset and recurrence of his right knee symptomatology since service (as this requires only personal knowledge and not medical expertise and as it comes to him through his senses).  Therefore, when forming an opinion as to the etiology of his claimed right knee disability, the examiner must acknowledge and discuss the Veteran's contentions that he has experienced continued right knee problems since service.  

In addition, ongoing pertinent treatment records should be obtained.  In this regard, the Board notes that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in October 2012. 

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names of any VA or non-VA health care provider that has treated him for his right knee condition that are not already in the claims file.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained.

Document the attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination to determine the nature and etiology of any current right knee disorder.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  The examiner should indicate whether any degenerative changes shown on X-ray support a diagnosis of arthritis involving the right knee.

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address whether any diagnosed right knee disorder, including the previously diagnosed right knee degeneration, patella tendonopathy, unfused apophysis anterior to the proximal tibia, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service or is otherwise related to service.  If any diagnosed right knee disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing this opinion, the examiner is asked to address the Veteran's documented in-service injury as the possible onset of, or precursor to, any diagnosed disability involving the right knee and discuss the likelihood that his current symptoms, including right knee degeneration, patella tendonopathy, unfused apophysis anterior to the proximal tibia, would have resulted from it.  The examiner is asked to carefully consider the objective medical findings in the service treatment records as well as post-service treatment including, his 1996 and 1998 VA medical examinations wherein he reported left knee problems since service, as well as the September 2010 VA examination report.  

The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of right knee pain since service must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide medical reasons for doing so.

A rationale for all opinions offered should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

4.  Then, readjudicate claim.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond, and the case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

